Citation Nr: 1434030	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-29 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected right knee sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO) granted service connection for a right knee sprain.  The Veteran is contesting the initial 10 percent disability rating assigned.

In May 2012, the Board remanded this issue for further development of the evidence, which has been accomplished.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in April 2014, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The service-connected right knee disability is manifested by no more than minimal degenerative arthritis, some limitation of motion, and pain.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right knee sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.20, 4.71, 4.71a, Diagnostic Code 5014-5260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VCAA redefined VA's duties to notify and assist a Veteran in developing a pending claim for VA compensation and other benefits upon receipt of a complete or substantially complete application.

The duty to notify requires that VA apprise the Veteran of the type of information and evidence needed to substantiate his claim, including of whose specific responsibility, his versus VA's, it is for obtaining the necessary supporting evidence.  These VCAA notice requirements apply to all elements of a claim, including, when the claim is for service connection, the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007). 

This particular claim for a higher initial rating for a right knee disability is a "downstream" issue arising out of the grant of service connection for this disability.  In a situation, as here, where the claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection for the disability, and VA provided him the required notice concerning this underlying issue, and service connection was subsequently granted, the claim as it arose in its initial context has been substantiated, i.e., proven, so the intended purpose of the notice served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a "downstream" issue, so, here, including as concerning the initial rating assigned for the disability, and that a court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather than issuing an additional VCAA notice letter in this situation concerning the "downstream" initial-rating claim, the provisions of 
38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued an SOC addressing the downstream claim for a higher initial rating for this disability, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher initial rating, no further notice is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

VCAA also requires that VA make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, unless there is no reasonable possibility that such assistance would aid in the substantiation of the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, irrespective of whether the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

To this end, VA has obtained the Veteran's service treatment records (STRs), post-service VA clinical records, private medical records, and records from the Social Security Administration (SSA).  The record also contains the Veteran's hearing testimony and his written statements.  Additionally, he was provided VA examinations in furtherance of his claim for a higher rating for this disability.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case from having the Veteran examined are adequate to properly rate his disability in relation to the applicable rating criteria, as the findings are predicated on a full reading of the medical records in his claims file, objective clinical evaluation, and the Veteran's personal statements and recounted history.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons and bases, the Board finds that VA has satisfied its duty to assist the Veteran with this claim.

Concerning the June 2011 hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) chairing a hearing fulfill two duties to comply with this VA regulation.  These two duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Any discrepancy herein regarding the above requirements is not prejudicial because the Veteran and his representative evidenced their actual knowledge of the issue on appeal and of the type of evidence and information needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  And that aside, the Veteran and his representative have not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and they have not identified any prejudice in the conducting of the Board hearing, certainly none that was unduly prejudicial.  As such, the Board finds that, consistent with Bryant, the presiding Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013) (reasonable doubt to be resolved in veteran's favor).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12. 119 (1999).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's service-connected right knee sprain has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 5014-5260.  38 C.F.R. §§ 4.20, 4.71a.  

Under Diagnostic Code 5014, osteomalacia shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5014.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  A 20 percent rating is assigned when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is assigned when flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Id. 

Under Diagnostic Code 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013). 

Lateral instability and limitation of motion of the knee may be rated separately under Diagnostic Codes 5257 and 5003.  VAOPGCPREC 23-97 (July 1, 1997).  Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned under for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

On March 2010 VA examination of the right knee, the Veteran reported right knee pain, giving way, weakness, and swelling.  He denied deformity, instability, stiffness, incoordination, dislocation or subluxation, locking, effusion, and flare-ups.  The Veteran's gait was antalgic.  Objective findings included crepitus and tenderness.  Right knee range of motion was from zero to 115 degrees.  The examiner indicated that there was no objective evidence of pain following repetitive range of motion exercises.  Furthermore, there was no additional limitation of motion after repetitive range of motion exercises.  There was no right knee ankylosis.  The examiner diagnosed right knee sprain.  

At the June 2011 Board hearing, the Veteran testified that his right knee symptoms were similar to those present in the left knee and included pain on motion and locking.  Knee pain occasionally limited the Veteran's ability to play and run with his young son.  The Veteran used a right knee brace.  

On VA examination in May 2012, the examiner diagnosed mild right knee degenerative joint disease.  The Veteran reported right knee pain, stiffness, and instability.  The Veteran did not indicate that flare-ups had an impact on right knee function.  Right knee range of motion was from zero to 110 degrees.  The Veteran was able to perform repetitive-use testing.  Post-test range of motion was also from and to 110 degrees.  Functional impairment of the right knee included less movement than normal, pain on motion, tenderness, and pain on palpation.  There was no patellar subluxation or dislocation.  The Veteran indicated that he used a knee brace.  The examiner opined that the Veteran's right knee disability did not have an impact on his ability to work.  The Board notes that a review of records from SSA does not suggest that the service-connected right knee disability has any impact on the Veteran's ability to work.

The Veteran's right knee range of motion is, at worst, from zero to 110 degrees.  Thus, a compensable evaluation under either Diagnostic Codes 5260 or Diagnostic Code 5261 is precluded.  As such, no more than a 10 percent rating is warranted for the Veteran's service-connected right knee disability at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5014, 5003, 5010; Fenderson, supra.

The Board notes that although minimal right knee degenerative changes are present, a separate evaluation under Diagnostic Code 5257 is not warranted because the Veteran does not suffer from recurrent subluxation or lateral instability or, indeed, any other impairment of the knee not already accounted for, namely degenerative arthritis and limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997).  

The Board notes that other provisions in the Schedule related to the knee need not be discussed because the Veteran does not suffer from the manifestations they contemplate.  38 C.F.R. § 4.71a, Diagnostic Codes 5256 (ankylosis), 5258 (dislocated semilunar cartilage), 5259 (symptomatic removal of the semilunar cartilage), and 5262 (impairment of the tibia and fibula) (2013).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2013) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected in range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2013) provides that consideration also be given to weakened movement, premature or excess fatigability, and incoordination.

Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59 (2013).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See Id.

Here, to the extent these manifestations have been present, they have been taken into consideration.  However, as explained above, there is no means by which to assign a higher rating because the pain, etc., does not result in sufficient restriction of the Veteran's range of motion.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran has applied for a TDIU rating.  However, the Board finds that a claim for a TDIU is not raised by the record with respect to the issue before the Board at this time.  Specifically, the evidence of record fails to show that the Veteran is unemployable due to the service-connected right knee disability, and neither the Veteran nor his representative has contended as much.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.   Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In denying the claim for a higher rating, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria found in the rating schedule for disabilities of the knee shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his service-connected right knee disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  Additionally, there is not shown to be evidence of "marked" interference with his employment because of this disability, meaning above and beyond that contemplated by the schedular rating assigned for this disability.  38 C.F.R. §§ 4.1, 4.15 (2013).  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

An evaluation in excess of 10 percent for the service-connected right knee disability is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


